Exhibit 10.31

 

WAIVER LETTER

 

Whereas, reference is made to a certain Loan and Security Agreement dated as of
December 29, 2003, by and between Silicon Valley Bank, a California-chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 (the “Bank”) and Voxware, Inc., a Delaware corporation with an
office located at 168 Franklin Corner Road, Lawrenceville, New Jersey 08648 (the
“Borrower”) as amended by a First Loan Modification Agreement dated as of May
28, 2004, by and between the Borrower and the Bank (as amended and in effect,
the “Loan Agreement”). Capitalized terms used but not otherwise defined herein
shall have the same meaning as in the Loan Agreement

 

Whereas, reference is made to a certain Security Agreement dated as of January
27, 2004, by and between the Bank and Verbex Acquisition Corporation, a Delaware
corporation with an office located at 168 Franklin Corner Road, Lawrenceville,
New Jersey 08648 (“Verbex”) (as amended and in effect, the “Security
Agreement”).

 

1. Waiver. The Borrower hereby acknowledges that it is currently in default
under the Loan Agreement by virtue of Borrower’s failure to file its: (i) 2001
Federal Income Tax return, (ii) 2002 Federal Income Tax return, and (iii) 2002
New Jersey State Income Tax return (the “Borrower’s Existing Defaults”). Verbex
hereby acknowledges that it is currently in default under the Security Agreement
by virtue of Verbex’s failure to file its: (i) 2002 New Jersey State Income Tax
return, and (ii) 2002 Massachusetts Income Tax return (the “Verbex’s Existing
Defaults”) (the Borrower’s Existing Defaults and Verbex’s Existing Defaults,
collectively referenced hereto as the “Existing Defaults”). The Bank hereby
waives the Existing Defaults, provided that such tax returns are promptly filed
on or before October 13, 2004, and the unpaid taxes, fees and penalties relating
to such returns do not exceed Five Thousand Dollars ($5,000.00) in the
aggregate. The Borrower and Verbex each represent that there are no filed or
recorded liens resulting from such outstanding taxes owed. The Borrower and
Verbex hereby acknowledge and agree that except as specifically provided herein,
nothing contained herein shall be deemed or otherwise construed as a waiver by
the Bank of any of its rights and remedies pursuant to the Loan Documents,
applicable law or otherwise.

 

2. Limited Waiver. Except to the limited extent expressly provided herein with
respect to the waiver set forth above, nothing contained herein shall, or shall
be construed to: (a) modify the Loan Agreement, Security Agreement, or other
Loan Documents (as defined in the Loan Agreement), (b) modify, waive, impair, or
affect any of the covenants, agreements, terms, and conditions thereof, or (c)
waive the due keeping, observance and/or performance thereof, each of which is
hereby ratified and confirmed by Borrower and Verbex.

 



--------------------------------------------------------------------------------

3. Event of Default. The Borrower and Verbex hereby certify that, no Event of
Default (or event which, with the passage of time, the giving of notice, or both
would constitute an Event of Default under the Loan Agreement or Security
Agreement (other than as referenced above)) has occurred and is continuing.

 

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Waiver Letter as an
instrument under seal under the laws of the Commonwealth of Massachusetts as of
October     , 2004.

 

BORROWER:

     

BANK:

VOXWARE, INC.

     

SILICON VALLEY BANK

By:

 

/s/ Paul Commons

     

By:

 

/s/ Kathleen W. Coviello

Name:

 

Paul Commons

     

Name:

 

Kathleen W. Coviello

Title:

 

CFO

     

Title:

 

Vice President

VERBEX:             VERBEX ACQUISITION CORPORATION             By:  

/s/ Paul Commons

           

Name:

 

Paul Commons

           

Title:

 

CFO

            THE GUARANTORS BELOW HEREBY ACKNOWLEDGE THE ABOVE WAIVER BY SVB:    
        EDISON VENTURE FUND V, L.P.            

By:

  Edison Partners V, L.P., its general partner             By:  

/s/ Ross Martinson

           

Name:

 

Ross Martinson

           

Title:

 

a general partner

           

 



--------------------------------------------------------------------------------

CROSS ATLANTIC TECHNOLOGY FUND II, L.P.

By:

  XATF Management II, L.P., its general partner

By:

  Cross Atlantic Capital Partners III, Inc., it general partner

By:

 

/s/ Glenn T. Rieger

Name:

 

Glenn T. Rieger

Title:

 

President

 